Citation Nr: 1613006	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected pneumothorax, by history with residual airway disease, mild (pneumothorax), on a schedular basis.

2.  Entitlement to an initial compensable rating for service-connected hypertension on a schedular basis.

3.  Entitlement to an extraschedular rating for pneumothorax.

4.  Entitlement to an extraschedular rating for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in February 2016.

The increased rating claims for pneumothorax and hypertension have been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

The issue of entitlement to a TDIU was previously denied in an October 2014 rating decision and it was not appealed.  Nonetheless, it has been raised by the evidence of record and is considered part and parcel of the increased rating claims on appeal.  See February 2016 Hearing Transcript and February 2016 "Veteran's Application for Increased Compensation Based on Unemployability"; Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an extraschedular ratings for pneumothorax and hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's pneumothorax has manifested in, at worst, FEV-1 of 86 percent predicted; FEV-1/FVC of 73 percent; and DLCO (SB) of 69 percent predicted upon adjustment for aveolar volume.  

2.  Throughout the period on appeal, the Veteran's hypertension has required management by daily medications; however, it has not been manifested by diastolic pressure of predominantly 100 or more or by systolic pressure of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6843 (2015).

2.  The criteria for a compensable, schedular rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A January 2008 standard letter satisfied the duty to notify provisions for the claim for an increased rating for pneumothorax.

The appeal for hypertension arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in February 2008, January 2009, and September 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Disability Ratings Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A.  Pneumothorax

The Veteran's service-connected pneumothorax is rated pursuant to Diagnostic Code (DC) 6843.  38 C.F.R. § 4.97.  Ratings under this DC are evaluated according to the General Rating Formula for Restrictive Lung Disease.

A 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; diffusing capacity of the lungs for carbon monoxide measured in a single breath (DLCO (SB)) of 60- to 80-percent predicted.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Ratings in excess of 30 percent are also available but not for application under the facts of this appeal.  38 C.F.R. § 4.97, DC 6843.

Note (1) following DC 6843 provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 

Note (2) following DC 6843 provides that following spontaneous episodes of pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

Note (3) following DC 6843 provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales of some limitation of excursion of diaphragm or of lower chest expansion shall be rated as least 20 percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d)(7).  

B.  Hypertension

The Veteran's service-connected hypertension is rated as noncompensable pursuant to DC 7101.  38 C.F.R. § 4.104.

A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Higher ratings are available but not for application under the facts of this appeal.  38 C.F.R. § 4.104, DC 7101.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Id.  

Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  Id.

III.  Analysis

The Veteran seeks increased disability ratings for his service-connected pneumothorax and hypertension.  For the reasons that follow, the Board finds that higher ratings are not warranted for these disabilities on a schedular basis.

A.  Pneumothorax

The appeal period before the Board begins on November 20, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran seeks a disability rating in excess of 10 percent for his service-connected pneumothorax.  For the reasons that follow, the Board finds that a higher rating is not warranted on a schedular basis.

A review of the record shows that the Veteran underwent PFT testing in February 2008 and October 2014; exercise capacity testing was not performed, thus the disability evaluation will be based on the PFT results.  38 C.F.R. § 4.96(d)(1)(i).  The February 2008 PFT revealed pre-bronchodilator FEV-1 of 96 percent predicted; FEV-1/FVC of 73 percent; and DLCO (SB) of 73 percent predicted, but improvement to 78 percent predicted upon adjustment for aveolar volume.  A post-bronchodilator study was not undertaken, but the Board finds that the evaluation may be based upon the pre-bronchodilator results as they were normal.  See 38 C.F.R. § 4.96(d)(4).   The September 2014 PFT did include post-bronchodilator results and revealed FEV-1 of 86 percent predicted; FEV-1/FVC of 95 percent; and DLCO (SB) of 56 percent, but improvement to 69 percent predicted upon adjustment for aveolar volume.  

Accordingly, the Board finds that the Veteran's respiratory disorder has manifested in, at worst, FEV-1 of 86 percent predicted; FEV-1/FVC of 73 percent; and DLCO (SB) of 69 percent predicted upon adjustment for aveolar volume.  These results correspond with a 10 percent disability rating pursuant to DC 6843, and such a rating is applicable for the entire period on appeal.

A higher, 30 percent, rating is available where PFT results show FEV-1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  As the Veteran's respiratory disorder has not produced PFT results of such severity, at any point during the period on appeal, the Board finds that his disability does not more nearly approximate a 30 percent rating.  There is no doubt to be resolved; a higher 30 percent rating is not warranted.  38 C.F.R. § 3.102, 4.3, 4.97, DC 6843.

There is no evidence of pleurisy with empyema and therefore a 100 percent rating pursuant to Note (1) of DC 6843 is not warranted.  There is also no evidence of spontaneous episodes of pneumothorax requiring hospital admission, so a temporary 100 percent rating pursuant to Note (2) of DC 6843 is not warranted.  Note (2) of DC 6843 is not for application as the Veteran's respiratory disorder is not the result of a gunshot wound of the pleural cavity. 

In summary, the preponderance of the evidence is against an increased rating for pneumothorax.  There is no doubt to be resolved; a higher rating is not warranted on a schedular basis.

B.  Hypertension

The Veteran seeks an initial compensable rating for service-connected hypertension.  For the reasons that follow, the Board finds that a compensable rating is not warranted on a schedular basis.

A compensable, 10 percent, rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The record shows that the Veteran has undergone three VA examinations for his hypertension.  The February 2008 examination produced blood pressure readings of 146/97, 142/96, and 136/94.  The January 2009 examination produced blood pressure readings of 149/97, 146/92, and 134/94.  The September 2014 examination showed blood pressure readings of 134/96 (from December 2013), 120/90 (from August 2013), and 137/95 (from March 2013); and an average blood pressure reading of 130/93.  The Veteran's high blood pressure is treated daily with Norvasc medication.

Given these results, the Board cannot find that the Veteran's hypertension has resulted in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Accordingly, even though the Veteran's hypertension requires continuous medication for control, it does not more nearly approximate the criteria for a compensable 10 percent rating pursuant to DC 7101 at any point of the period on appeal.  38 C.F.R. § 4.104.  There is no doubt to be resolved; the evidence weighs against the assignment of a compensable, schedular rating at any point during the period on appeal.  38 C.F.R. § 3.102, 4.3, 4.7, 4.104, DC 7101.


ORDER

A schedular rating in excess of 10 percent for pneumothorax is denied.

A compensable, schedular rating for hypertension is denied.


REMAND

The evidence of record suggests that the Veteran's service-connected disabilities impact his ability to obtain and maintain substantially gainful employment.  See, e.g., February 2016 Hearing Transcript and February 2016 "Veteran's Application for Increased Compensation Based on Unemployability."  Thus, as noted in the INTRODUCTION, a claim for TDIU is considered raised, and it is part and parcel of the increased rating issues on appeal.  See Rice, 22 Vet. App. at 454-55.

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the Veteran's increased ratings claims for pneumothorax and hypertension are each bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  The claim for TDIU must be remanded for initial development.  As development of the TDIU claim may impact the extraschedular ratings, they are remanded as well.  See Brambley, 17 Vet. App. at 24.

Accordingly, these issues are REMANDED for the following actions:

1.  Ensure the Veteran has been provided with a VCAA notice for a TDIU claim.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the occupational impairments, if any, stemming from his service-connected disabilities.  The entire claims file must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment.  

The examiner is requested to describe the impact of the Veteran's service-connected disabilities on his ability to perform work that is physical in nature and work that is sedentary in nature.  The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  Return the issue of entitlement to TDIU to the Board only if the Veteran perfects a timely appeal of this issue.

4.  Finally, readjudicate the remaining issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


